PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/367,118
Filing Date: 27 Mar 2019
Appellant(s): Xu, Heng



__________________
Rob L. Phillips
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 29, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 29, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-14 are rejected under 35 U.S.C. 101 because the claims are not directed to patent eligible subject matter
Claims 1-7, 9-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al. (US 2009/0182618 A1) in view of Dokken (US 2016/0253700 A1).
Claims 8, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al. (US 2009/0182618 A1) in view of Dokken (US 2016/0253700 A1) in further view of Thieme et al. (US 2003/0046389 A1).

(2) Response to Argument
Appellant's arguments with respect to the rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive. First, Appellant asserts that the claimed invention does not fall into the abstract idea grouping of Mathematical concepts because the claimed invention is similar to DDR Holdings and Amdocs.  Examiner respectfully disagrees. In DDR and Amdocs, the Federal Circuit found that the claims recited a technological and unconventional solution to a technological problem specific to computers networks that was an improvement over the prior art. Unlike DDR and Amdocs, the claimed invention recites the step of analyzing the search results by calculating the influence of the Internet presence of the underlying subject based on at least a (i) word-of-mouth factor and (ii) ranking visibility factor. Moreover, Paragraph [0004] of Appellant’s specification discloses, “it would be advantageous to develop a system and method for evaluating a website, product and/or brand in the digital space based on a plurality of parameters, including word-of- mouth factor, ranking visibility factor, trending factor (e.g., search volume, keyword popularity, etc.) and appearance percentage (aka frequency of appearances over total number of search results) so that the owner of the subject website, product and/or brand may strategize to improve the Internet influence of the website.”  The improvement of the claimed invention is DDR and Amdocs, but marketing or commercial interactions via calculating various marketing factors. Moreover, the claimed invention explicitly states in dependent claims 7-9, 11, and 13 that the analyzing is performed using mathematical formulas and calculations. Thus, the claimed invention is directed to the abstract idea of mathematical concepts.  Second, Appellant asserts that the claimed invention is directed to a practical application of the abstract idea similar to Thales in that the mathematical equations are a “consequence of the data collected.”  Examiner respectfully disagrees. In Thales, the mathematical equations represented a particular configuration of inertial sensors and an unconventional method of using raw data from the sensors to calculate the position of an object on a moving platform.  Unlike Thales, the claimed invention does not have a particular or unconventional configuration of internet searches. The claims as a whole merely describe how to conduct keyword searches utilizing a processor and computer terminal. The processor in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of conducting keyword searches) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Appellant's arguments with respect to the rejection under 35 U.S.C. 103 have been fully considered but they are not persuasive. Examiner notes that Appellant has incorrectly written the statement of rejection as claims 1-14 rejected under Higgins and Thieme, but Examiner will respond to the arguments on the merits.  The correct statement of rejection is listed above as 1) Claims 1-7, 9-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al. (US 2009/0182618 A1) in view of Dokken (US 2016/0253700 A1); and 2) Claims 8, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al. (US 2009/0182618 A1) in view of Dokken (US 2016/0253700 A1) in further view of Thieme et al. (US 2003/0046389 A1).
Appellant asserts that Higgins fails to disclose “analyzing a pre-established number of ranked search results based on the one or more keyword searches to identify relevant search results, the relevant search results related to the underlying subject and ranked based on the association of the one or more keywords relative to all searchable websites” because Higgins is not analyzing internet search results to determine a rank and not using word-of mouth factor, instead Higgins “analyzes the effectiveness of marketers.” Examiner respectfully disagrees. 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621                                                                                                                                                                                                        
Conferees:
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.